            Case 2:20-mj-00274-VCF Document 22
                                            23 Filed 12/02/20 Page 3
                                                                   1 of 3
                                                                        1


                                                                                            12/2/2020




 1                           UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA
 3
 4   United States of America,                               Case No. 2:20-mj-00274-VCF
 5                  Plaintiff,                               Order Granting Fourth
                                                             Stipulation to Continue
 6          v.
                                                             Preliminary Hearing
 7   Engels Marcelino,
 8                  Defendant.
 9
10
11          Based on the stipulation of counsel, the Court finds that Engels Marcelino

12   consents to continue the preliminary hearing for at least 60 days and that good

13   cause exists to do so.

14          IT IS THEREFORE ORDERED that the preliminary hearing scheduled for
                                                                               02/04/2021
15   December 3, 2020, at 11:00 a.m. is vacated and continued to _________________ at
16   the hour of ___:___   __.m.
                 10:00 am in LV courtroom 3D before Magistrate Judge Cam Ferenbach.

17          DATED this ____
                        2   day of December, 2020.
18
19
20                                                  Cam Ferenbach
21                                                  United States Magistrate Judge

22
23
24
25
26
                                                       3
